Andrews, C. J.
The defendants are the receivers of the New York and New England Railroad Company. The plaintiff was a passenger on a train of that railroad, and arrived at the station where his passage ended, in the evening. In getting down from the car to the platform of the station he fell and received the injuries for which this action was brought. The defendants suffered a default and there was a hearing in damages. The trial judge awarded substantial damages and the defendants appealed.
It appears from the finding and from the judge’s memorandum of decision, that the case turned on the question whether or not the platform was sufficiently lighted to make it reasonably safe" for the plaintiff to get down from the car. Various reasons of appeal were assigned, but only two are pursued in this court. The first one is that the judge applied to the defendants a higher degree of care in respect to lighting its platform at the station and the steps of its cars, than the law requires. As to this assignment we are not able to say that there is any error.
• The other assignment is that the court erred in admitting the testimony of one H. C. Parsons. The ground of the error is that Parsons was a non-expert witness, and was permitted to state his opinion as to whether there was light enough at the place where the plaintiff got off the train to make it a safe place for a passenger to get down, and with*129out giving the facts observed by himself, on. which his opinion was based. The witness Parsons was called in behalf of 'the plaintiff and testified that he was familiar with the station, and was there on the night when the plaintiff was hurt. He was then asked generally, whether it was a dangerous place or not. This question being objected to, counsel changed to this: “ I will limit it to the question as to whether it was so that night. Taking the light into consideration, the light that existed at the time and the shadows that were cast, if any there were, the situation of the platform, its width, its lower and upper platform, I ask you if it was a reasonably safe place for passengers to alight? A. You mean on that particular night? Q. Yes, I mean on that particular night. A. I don’t think it is light enough there to get off. I don’t think it was that night, and I am sure it was not other nights. Q. Confine it to that night. A. No I don’t think it was. Q. You don’t think it was a safe place? A. I don’t think it was light enough. Q. Will you answer the question whether you would consider it a dangerous or a safe place for a person, taking into consideration all these circumstances that have been stated. . . . A. I don’t think it is, unless one is pretty well acquainted with the ground.” To all this evidence counsel for the defendants objected, but the judge allowed it to stand.
It does not appear anywhere in the case that this witness.-, stated the condition of things at the station as they existedii that night, on which he based his opinion that it was. not light enough to be reasonably safe. Indeed it does not. even appear that he observed the condition of things that night in respect to the light, so as to be able to form an opinion;;, but rather the contrary appears, ^ that he did not that night, take much notice.
The ordinary rule is that all witnesses who testify in court must speak only to such facts as are within their own knowledge, and may not state their opinion. But this rule is sometimes departed from. On certain subjects some classes of witnesses may give their opinions. When the subject of inquiry so far partakes of the nature of a science or trade as *130to require a previous course of study or experience in order to the attainment of a knowledge of it, then persons who have given such a course of study to the matter, or who have had such previous experience, may be allowed to state their opinion. And there is a class of cases in which the witness states the result of his observation or judgment, as a fact rather than as an opinion. As in cases of personal identity; cases of hand-writing; eases where the value of real or personal property is in question ; or in such instances as were described in Porter v. Pequonnoo Mfg. Co., 17 Conn. 249, and Quinn v. R. Co., 56 id. 44. In these cases it must appear that the witness is acquainted with the subject concerning which he attempts to speak. So too, where the subject-matter of the inquiry is so indefinite and general as not to be susceptible of direct proof, or where the facts on which the witness bases his opinion are so numerous or evanescent that they cannot be held in the memory and detailed to the jury precisely as they appeared to the witness at the time. Numerous instances which fall within this latter class are mentioned in Sydleman v. Beckwith, 43 Conn. 9, 11. In this class of cases, of course it is indispensable that the opinion be founded on facts within the personal observation of the witness; and it is important, and perhaps indispensable also, that the witness should state such of the facts as will show presumptively that his opinion is well founded. Sydleman v. Beckwith, supra; Bassett v. Shares, 63 Conn. 39.
The precise question before the trial court was the condition of the light at the station at the time the plaintiff fell. A general acquaintance with that station would not at all enable a witness to speak on that question. A knowledge of the way that station was lighted on other evenings, would not afford a witness any safe criterion by which to judge the light that night. If the moon was shining, if it was starlight and a clear sky, the platform might have been perfectly safe so far as the light was concerned, even with no artificial light. And on the other hand if it was cloudy or if stormy, then a strong artificial light might not remove the danger of the place. It could have been only by observing the condition *131of the light at the time the accident happened and stating what it was, that would have made the opinion of the witness admissible; and as Mr. Parsons did not do so, we think it was error to receive his opinion.
There is error and a new trial is granted.
In this opinion the other judges concurred.